Appeal by the defendant, as limited by her brief, from a sentence of the County Court, Orange County (Byrne, J.), imposed June 26, 1991, the sentence being an indeterminate term of imprisonment of 8Vs to 25 years upon her conviction of criminal possession of a controlled substance in the third degree.
Ordered that the sentence is modified, as a matter of discretion in the interest of justice, by reducing the sentence on the defendant’s conviction of criminal possession of a controlled substance in the third degree from 8 Vs to 25 years to 8 to 24 years; as so modified, the sentence is affirmed.
The record unequivocally demonstrates that the defendant, who was charged in a multi-count indictment with numerous serious narcotics offenses, entered into a cooperation agreement with the prosecution whereby she would be permitted to plead guilty and receive a maximum sentence of 8 years to life imprisonment, with the sentences on all of the counts to *284run concurrently. However, while she received the promised sentence of 8 years to life on the most serious counts to which she pleaded guilty, she also was sentenced to a concurrent term of 8Vs to 25 years with respect to the lesser count of criminal possession of a controlled substance in the third degree. The imposition of the latter sentence therefore altered the defendant’s actual sentence from 8 years to life to 8 Vs years to life and thus conflicted with the clear terms of the sentence promise which constituted part of the cooperation agreement. Under these circumstances, we conclude that the challenged sentence must be reduced to 8 to 24 years imprisonment so as to give effect to the parties’ agreement. Mangano, P. J., Sullivan, Rosenblatt, Miller and Pizzuto, JJ., concur.